Citation Nr: 1217933	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  06-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1988 to November 1992 and from January 1996 to September 2005.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied the Veteran's service-connection claim for a bilateral hearing loss disability.  The Veteran disagreed with the RO's determination, and perfected an appeal as to that issue.

In November 2009, the Board remanded the Veteran's hearing loss claim to the agency of original jurisdiction (AOJ) for additional evidentiary development.  Subsequently, in a March 2011 decision, the Board awarded the Veteran service connection for a hearing loss disability of the right ear only.  The Board then remanded the issue of entitlement to service connection for a left ear hearing loss disability to the AOJ in part to ensure compliance with its previous November 2009 remand instructions.  After such was achieved, the Appeals Management Center (AMC) readjudicated the Veteran's left ear hearing loss claim in a January 2012 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.


FINDING OF FACT

The evidence of record does not demonstrate that a left ear hearing loss disability currently exists for VA purposes.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by the Veteran's active duty military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

As was alluded to in the Introduction, the Board remanded the Veteran's hearing loss claim in November 2009, and again in March 2011 for additional evidentiary development.  In particular, the Board instructed the AOJ in November 2009 to schedule the Veteran for a VA audiological examination so that the severity and etiology of any diagnosed hearing loss disability could be addressed.  If the Veteran failed to report to this scheduled examination, the AOJ was to request that a VA examiner interpret the graphical representation of audiometric threshold testing results taken by a private examiner in February 2006, and provide medical opinions as to the etiology of any diagnosed hearing loss disability.  The AOJ was then to readjudicate the Veteran's claim.  

Notably, the AOJ scheduled the Veteran for a VA audiological examination to take place on February 24, 2010, but the Veteran failed to report.  The Veteran did not offer any explanation as to why he failed to report to this examination, and has not requested that the examination be rescheduled.  Following this failure to report, the AMC readjudicated the Veteran's claim in a January 2011 SSOC, but crucially did so without first obtaining an interpretation of the above-referenced private February 2006 graphical audiometric test results per the Board's November 2009 remand instructions.

As such, the Board remanded the Veteran's claim again in March 2011 so that the February 2006 private test results could be interpreted by a VA examiner.  In addition, the Board instructed the AOJ to obtain updated VA treatment records pertaining to the Veteran's treatment for his hearing loss disability, to include any VA hearing test report or audiogram dated in August 2008.  

In August 2011, a VA examiner reviewed the Veteran's February 2006 private audiometric test results, and noted numerical values for all graphical representations.  This August 2011 report has been incorporated in the Veteran's claims folder.  In addition, the AOJ obtained the Veteran's updated VA treatment reports, to include the VA audiogram and hearing loss assessments dated in August 2008 that were specifically requested by the Board.  As noted above, the AOJ then readjudicated the Veteran's left ear hearing loss claim in a January 2012 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letters mailed in December 2005 and July 2011.  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication of his claim in February 2006, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's left ear hearing loss claim in the above-referenced January 2012 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time. 

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his post-service private and VA treatment records and his lay statements of argument have been obtained.  The record does not suggest, nor does the Veteran assert that any additional relevant treatment records are outstanding.  

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's pending service-connection claim for a left ear hearing loss disability.  Indeed, VA audiological testing administered in January 2006 and August 2008 clearly demonstrates that although the Veteran may experience diminished hearing acuity, the Veteran does not have a current left ear hearing loss disability for VA purposes under the provisions of 38 C.F.R. § 3.385.  The Board recognizes that the August 2008 VA audiological testing report does not specifically itemize the Veteran's numerical testing scores at each frequency.  Crucially however, the corresponding audiometric chart is of record and the results are clearly observable.  The Board has mistakenly noted in prior decisions that it is unable to interpret graphical representations of hearing test results.  On the contrary, as fact-finding is a proper function of the Board, the Board is in fact permitted to interpret the graphical representations contained in the audiograms itself.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [indicating that the Court is prohibited from interpreting audiometric graphs in the first instance, not the Board].  

Additionally, the Board acknowledges that the Veteran's August 2008 audiological testing at the VA took place more than three years ago.  However, in this case, the evidence of record dated subsequent to August 2008 does not reflect that there has been a material change in the severity of the claimed left ear hearing loss disability since the Veteran was last examined, and the Veteran has not asserted as much.  Thus, the Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the Veteran.  See VAOPGCPREC 11-95 [a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted]; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time]. 

In any event, the Board adds that the Veteran has in fact been afforded multiple other opportunities during the appeal period to appear at VA audiological examinations to have the severity of his claimed left ear hearing loss assessed, but he has repeatedly failed to report without explanation.  Indeed, he failed to report for two VA audiometric examinations in June and December 2006 respectively, and as noted above, failed to report to the most recent examination scheduled in February 2010.  The Court has held that VA's duty to assist a claimant in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In light of his history of failing to report to VA medical examinations, the Board is convinced that further efforts to schedule the Veteran for a compensation and pension examination addressing his hearing loss claim would be futile. 
The Veteran has been accorded ample opportunity to present evidence in support of his claim.  Indeed, if the Veteran believed that the audiological examinations that are of record were not representative of his true condition, he was free to submit competent medical evidence to the contrary.  As will be discussed below, the February 2006 private audiological examination submitted by the Veteran is inadequate for adjudicatory purposes.  The Court has specifically held that "[i]f a veteran wishes help, [he] cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood, 1 Vet. App. at 193. 

Based on all of the above, the Board finds that a remand to afford the Veteran an additional VA audiological examination is not required.  VA's duty to assist with respect to obtaining examinations or opinions as to the Veteran's claimed left ear hearing loss disability have been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  The Veteran is represented by a Veterans Service Organization, and has declined an opportunity for a personal hearing.

Accordingly, the Board will address the claim on appeal.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Essential to the award of service connection is the first Shedden element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.          See Hensley, supra. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a left ear hearing loss disability that had its onset in, or is otherwise related to his active duty military service.  

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a relationship between the two.  See Shedden, 381 F.3d at 1167.

The Veteran separated from service in September 2005.  Audiometric test reports dated just before his separation from service in July 2005 note the following puretone threshold results, in decibels:






HERTZ



500
1000
2000
3000
4000
LEFT
25
20
10
10
15

Speech recognition scores by Maryland CNC testing were not observed at this examination.  See the Veteran's July 15, 2005 Hearing Conservation Data Report.  In any event, the evidence of record does not demonstrate a hearing loss disability for VA purposes upon separation from service in 2005.  

The Veteran's hearing was assessed on two occasions within the Veteran's first year following his separation from service.  Audiometric test results were first obtained by a VA examiner in January 2006.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
10
5

Maryland CNC speech recognition testing elicited a score of 98 percent for the left ear.  See the January 2006 VA examiner's report, pages 1 and 2.  As no threshold is shown to be 40 decibels or higher at any frequency, or 26 decibels or higher at any three frequencies, and as the Maryland CNC speech recognition testing result was  94 percent or greater, left ear hearing loss for VA purposes is also not shown by this audiogram.

Within the same year, the Veteran submitted a private audiometric testing report dated in February 2006, which showed the following puretone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
LEFT
25
25
15
X
5

A speech recognition score of 100 percent for the left ear was noted, although it was not specified whether the Maryland CNC test was used.  See the Veteran's February 2006 private Audiologic Evaluation; see also the August 2011 VA examiner's report, page 1 [interpreting the graphical results of the February 2006 private evaluation].  Crucially, as no puretone threshold was recorded for 3000 Hertz, and as the speech recognition portion of the audiogram is not shown to conform to the requisite standards using the necessary Maryland CNC speech recognition test, the February 2006 private audiological examination may not be used by the Board in determining whether the Veteran has a left ear hearing loss disability as defined by VA regulations. 

The Board is aware of the Court's decision in Savage v. Shinseki, in which it held that VA may not disregard a private audiologic examination report when it reasonably appears that a request for clarification could provide relevant information.  Savage v. Shinseki, 24 Vet. App. 259 (2010).  Here, the Board is not disregarding the private examination results.  With respect to pure tone thresholds, levels at the 3000 Hertz level are clearly missing, rendering the audiometric examination inadequate.  Additionally, speech discrimination scores at that time were identified as 100 percent in each ear.  Even assuming that the Maryland CNC test was used, the resulting percentages do not show hearing loss for VA purposes. Thus, remanding the matter for clarification would not assist the Veteran, and would only result in undue delay in adjudicating the claim. 

Finally, as noted above, the Veteran's August 2008 audiometric test results were obtained from VA shortly after the Board's most recent remand in March 2011.  While the August 2008 audiogram is in graph form and has not been interpreted, as noted above, the Court has held that, as fact-finding is a proper function of the Board, the Board is permitted to interpret the graphical representations contained in the audiograms into numerical results.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The August 2008 test yielded the following puretone threshold results, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
5
25
5

See the Veteran's August 19, 2008 VA audiogram.  

Notably, the corresponding written report, also dated August 19, 2008, specified that although a decline in hearing acuity from 2006 to 2008 was noted, "[l]eft pure tones reveal borderline normal acuity [at] 250 [Hz] to 1000, improving to peak WNL [within normal limits] at 2K, borderline normal notch at 3K and recover to WNL 4 through 8K."  A word recognition score of 100 percent was noted that this VA assessment.  See the Veteran's August 19, 2008 VA Audiology Note.

As with each prior assessment discussed above, the Veteran's August 2008 audiometric test results also fail to demonstrate the presence of a left ear hearing loss disability for VA purposes.  Indeed, a March 2010 VA examiner pertinently referenced the Veteran's August 2008 test results, noting that the audiogram "shows normal hearing in the left ear across all frequencies."  See the March 2010 VA examiner's opinion, page 1.  

The Veteran has presented no other medical evidence demonstrating a current left ear hearing loss disability.  In particular, there are no post-service outpatient treatment or other medical records which document the claimed left ear hearing loss within the Veteran's first year following his separation from service in 2005, or at anytime thereafter.  See 38 C.F.R. § 3.309(a).  The Board adds that the Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].  

The Board has no reason to doubt that the Veteran currently experiences trouble hearing with his left ear.  Indeed, he is competent to testify as to such observable symptomatology, and the Court has held that audiometric thresholds higher than 20 decibels indicate some degree of hearing loss.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In fact, it was the Veteran's lay assertions that prompted the VA to request testing of the Veteran's claimed hearing loss to see if the symptoms he described actually amounted to a disability for VA purposes.  However, as noted above, notwithstanding the fact that at some frequencies the Veteran's puretone thresholds exceeded 20 decibels, the evidence of record does not contain audiological findings consistent with a left ear hearing loss disability as defined by 38 C.F.R. § 3.385. The Veteran, as a layperson, is not competent to report that any left ear hearing impairment that he currently experiences rises to the level of establishing a disability for VA purposes. 

In the absence of any diagnosed left ear hearing loss disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met, and the Veteran's service-connection claim for a left ear hearing loss disability must fail on this basis alone.  The benefit-of-the-doubt rule is not for application as the preponderance of the evidence is against the Veteran's claim.


ORDER

Service connection for a left ear hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


